/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2015

                                     No. 04-15-00453-CV

                                     Stanley FREEMAN,
                                           Appellant

                                               v.

                                     Sumiko FREEMAN,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1998-CI-13915
                            Honorable Larry Noll, Judge Presiding


                                        ORDER
       On September 15, 2015, appellant filed a motion to extend time to file appellant’s brief.
In the motion, appellant states the brief is currently due September 18, 2015. This is incorrect.
Currently, only the clerk’s record has been filed. The reporter’s record is currently due
September 30, 2015, pursuant to the Rule 37.3 letter we sent to the reporter on August 31, 2015.
Appellant’s brief will be due thirty days after the reporter’s record is filed. We therefore DENY
AS MOOT appellant’s motion to extend time to file the brief.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court